PER CURIAM.
This is a civil action in which the plaintiff attempted to invoke the jurisdiction of the court below under § 102 of the Landrum-Griffin Act, 29 U.S.C.A. § 412. The present appeal is from the dismissal of the complaint for failure to state a claim upon which relief could be granted. This dismissal was proper. The only rights and privileges redress-able under the said section are those specified in § 101 of the Act, 29 U.S.C.A. § 411. See Hughes v. Local No. 11 of International Ass’n of Bridge, etc., 287 F.2d 810 (3rd Cir. 1961). The obvious deficiency in the complaint is its failure to allege the infringement of any such right or privilege.
The judgment of the court below will be affirmed.